                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

LANDON M. BRYANT                                                                    PLAINTIFF

v.                                   No. 5:21-CV-05047

SHERIFF TIM HELDER                                                                DEFENDANT

                                            ORDER

       The Court has received a report and recommendation (Doc. 26) from United States

Magistrate Judge Christy Comstock. The deadline to file objections has not yet passed, but mail

from the Clerk (including the report and recommendation) to Plaintiff has again been returned.

The Magistrate recommends that Defendant’s motion (Doc. 23) to dismiss be granted and that this

case be dismissed without prejudice for Plaintiff’s failures to comply with Court orders, keep his

address information up to date with the Court and Defendant, or otherwise respond to

communication from the Court. The Court has reviewed the report and recommendation and the

record de novo, and the report and recommendation is ADOPTED.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 23) is GRANTED and this

case is DISMISSED WITHOUT PREJUDICE. Judgment will be entered separately.

       IT IS SO ORDERED this 2nd day of July, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
